The Court, per
Justice Robertson,
charged the jury in substance as follows :
This is not a re-trial of the case of Rex vs. Horton for manslaughter. The issues in the two cases are somewhat different, and so are the rules by which the two cases are to be decided.
There are three principal questions in this case :
1. As to whether or not this action can be maintained in law. This is a question for the Court, and has already been decided in the affirmative. This is said to be a novel case; and so it is in the Courts of this Kingdom. But in the Courts of those countries to whose judicial decisions we are accustomed to look with veneratjpn, such actions have ceased to be novel. True, by the Common Law of England, the action would not lie, for, as Lord Ellenborough, C. J., said, 1 Campbell’s Rep.-, “ The death of a human being could not be alleged as a cause of action in a civil court. But the law of England in regard to this matter, has been altered by statute ; and the change thereby introduced has been adopted in several of the United States. As an illustration of the principle upon which this action is founded, I may'suppose the case of the widowed mother of an only son, upon whose exertions she is dependent for her subsistence ; and suppose that her son comes to his death by the wrongful or reckless act of some third party, thereby causing the mother to lose her support, shall she be left to pine out the evening of her days in sorrow, and, it may be, in poverty and want, without redress ? It seems to me that if any one in the world has a good claim for reparation it is such a mother. And is not the claim of a widow for the loss of her support analogous to that of a mother ?”
*2252. The first question for you to consider is, has the plaintiff made out a case entitling her to a verdict for damages at the hands of the jury.
And this involves several subordinate questions. [Here the Judge repeated in substance the evidence touching the occurrence which ended in Charlie’s death.] Was Charlie’s death caused by the act of Horton; intentionally or unintentionally ? It makes no difference which, if unjustifiable. It is said on the part of the defendant, that he was administering deserved chastisement to the steward. There can be but one opinion in the Court or the jury-box, in regard to the authority of masters and officers of ships. It ought to be sustained to the full so far as the exigencies of the business in which they are engaged render it necessary. But their authority must be exercised with prudence, and as much care as circumstances will admit. They are entrusted with large authority, and the responsibility attending its exercise is commensurate with its extent. There is a great difference between a ship at sea and a ship in port. If the crew or a part of the crew of a ship at sea should mutiny or refuse to do their duty, it might be the right and the duty of the master and officers to compel obedience at all hazards. But in the case of a ship lying quietly in harbor, if the crew should refuse duty, the master and officers may not enforce obedience to their orders by force of arms. They must seek another, remedy. In,this case the “Prances Palmer” was “tied up” at the wharf. Were the circumstances such as to justify Horton in inflicting immediate punishment on Charlie ? Was there any danger of mutiny, or of insubordination of others of the crew, instigated by Charlie’s disrespectful language to his superior, and was the ship or anything on board of her put in peril ? True, tjie master was not on board at the moment. But he was close at hand — easily accessible — ready to hear complaints and redress grievances. And what was Charlie’s offense ? He had committed no overt act of disobedience. His offense was simply his insolent language. Again, if the circumstances were such as to warrant immediate punishment, was the punishment administered proper in kind and degree, and was it inflicted in a proper manner ? If the officer *226inflicted punishment not justified by the circumstances of the case, or in an improper manner or degree, he did so at his peril; and if evil consequences resulted therefrom he is responsible.
Did Charlie lose his life through his own fault, or by reason of his being intoxicated ? It is argued that when struck he was retreating down the steps, from the impending Blow, and may have lost his foothold. If he was endeavoring to avoid the blow by retreating, then the injury was not the result of his own negligence. And if he was looking in another direction, and did not see the blow coming (as the testimony would seem to indicate,) then he had no opportunity to avoid it. But it is said he was drunk. [Referred to the testimony touching this part of the case,] Although he had been drinking, it appears he was able to go about his work as usual, and he went up and stood upon the gangway steps without support. But if you think it is proved that he was so much intoxicated that he had lost the control of his muscles and his foothold, to such an extent that it materially contributed to his death, you ought to weigh that circumstance in mitigation of damages.
3. If the plaintiff is entitled to recover damages, then the question is how much ?
The measure of damages is not the injury done to Charlie in Ms person, but the injury sustained by the plaintiff by reason of the death of her husband. The damages in this case must be assessed on the principle of compensation or reparation to the plaintiff, and not that of punishment to the defendant. In an aggravated case, where the death had been caused intentionally, and accompanied by circumstances of cruelty or barbarity, the jury might perhaps be authorized to give vindictive damages as a punishment to the defendant and a warning to others. But this is not such a case ; you will consider the plaintiff’s loss of support, and her deprivation of the society, comfort and fellowship of her husband. Her loss must be estimated in a great measure by her husband’s station in life, by his age, by his means of earning money, etc. But you are not to take into consideration the anguish of mind, be it great or small, which the plaintiff may have suffered from the loss of her husband. You will ascertain the damages, if any are awarded, in whatever way you may deem proper, keeping in *227view the basis which I have indicated. But I may be allowed to suggest that one way of compensating the plaintiff for her loss of support, would be to award her such a sum as would, if placed at interest, procure her an income sufficient to provide her with the necessaries of life.
The jury, after an absence of twenty hours, rendered a verdict for the plaintiff in $1100.